Exhibit 10.1

 

SERVICE MARK AND NAME LICENSE AGREEMENT

 

THIS SERVICE MARK AND NAME LICENSE AGREEMENT, effective as of the 30th day of
November, 2015 (“Effective Date”), is by and between GAMCO Investors, Inc., a
corporation organized under the laws of Delaware (“GAMCO” or “Licensor”) and
Associated Capital Group, Inc., a corporation organized under the laws of
Delaware (“ACG” or “Licensee”, and together with GAMCO, “Parties”, or each
individually, a “Party”).

 

WHEREAS, Licensor is currently the holder of certain shares of ACG class A
common stock, par value $0.001 per share (“ACG Class A Stock”) and ACG class B
common stock, par value $0.001 per share (“ACG Class B Stock” and, together with
the ACG Class A Stock, the “ACG Common Stock”);

 

WHEREAS, substantially simultaneously with entering into this Agreement,
Licensor will distribute the ACG Common Stock to the stockholders of Licensor;

 

WHEREAS, substantially simultaneously with entering into this Agreement,
Licensor and Licensee will enter into a Transitional Administrative and
Management Services Agreement pursuant to which Licensor will provide certain
services to Licensee and Licensee will provide certain services to Licensor in
exchange for the payment of certain fees (the “Services Agreement”);

 

WHEREAS, the word “GAMCO” is the property of the Licensor and Licensor is the
owner of the names and marks and the goodwill symbolized by the word “GAMCO”
(collectively, the “GAMCO Mark”);

 

WHEREAS, Licensee desires to license the right to use the GAMCO Mark in
connection with any of its funds, collective investment vehicles, investment
partnerships or other investment products now in existence or hereafter
developed by the Licensee (collectively the “GAMCO Funds”); and

 

WHEREAS, Mario J. Gabelli and Licensor (f/k/a Gabelli Asset Management, Inc.)
entered into an assignment agreement, dated February 9, 1999 attached hereto as
Exhibit A (“Assignment Agreement”), pursuant to which Mario J. Gabelli assigned
and transferred to Licensor any and all right, title and interest he has or may
have in the name “Gabelli” as a trademark, service mark, corporate or trade
name, or d/b/a for use in connection with investment management services, mutual
funds, and securities brokerage transactions (the “Gabelli Mark” and, together
with the GAMCO Mark, the “Marks”), subject to Mario J. Gabelli’s reservation of
certain rights as set forth in the Assignment Agreement.

 

WHEREAS, Licensee desires to license the right to use the Gabelli Mark in
connection with any of its funds, collective investment vehicles, investment
partnerships or other investment products now in existence or hereafter
developed by the Licensee (collectively, the ““Gabelli Funds” and, together with
the GAMCO Funds, the “Funds”); and

 

WHEREAS, Licensor will license the Marks to Licensee pursuant to the terms of
this Agreement.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the recitals above and the mutual promises
set forth below, and the payment of the fees pursuant to the Services Agreement
and other good and valuable consideration, the receipt and sufficiency of which
the Parties acknowledge, the Parties hereto agree as follows:

 

1.                                      License.

 

1.1                               Grant.  Licensor hereby grants to Licensee, a
non-exclusive, royalty free right and license to use the Marks in connection
with the operation, advertising, promotion and marketing of the Funds during the
Term of this Agreement.

 

1.2                               No Other Use.  Licensee shall not use, except
as permitted hereunder, or register or apply to register, the Marks, or any name
which is the same as or confusingly similar to the Marks.  All rights in and to
the Marks not expressly granted herein are reserved by Licensor.

 

2.                                      Quality Control.

 

2.1                               Quality Control.  All use of the Marks by
Licensee and the nature and quality of all services sold or offered by Licensee
in connection with the Marks are subject to Licensor’s reasonable quality
control standards.

 

2.2                               Inspection.  Licensor may periodically inspect
Licensee’s operations to ensure compliance with the standards described above
with reasonable advance notice and in such manner as not to interfere
unreasonably with the normal operations of the business of Licensee.

 

2.3                               Advertising.  The use of the Marks whether in
advertising and promotional materials or otherwise, shall be subject to the
approval of Licensor, which approval shall not be unreasonably withheld.

 

3.                                      Acknowledgment of Rights.

 

3.1                               Licensee acknowledges and agrees that:

 

A.                                    Licensor owns all rights, title and
interest in and to Marks, and throughout the Term of this Agreement and
thereafter, Licensee shall not contest the validity of the Marks, or claim
adversely to any right, title and interest of Licensor in and to the Marks; and

 

B.                                    All goodwill that arises from Licensee’s
use of the Marks shall inure to the sole benefit of Licensor.

 

4.                                      Trademark Protection.

 

4.1                               Notice of Infringement.  Licensee shall give
notice to Licensor of any infringement of either of the Marks that comes to its
attention during the Term of this Agreement.  Licensee agrees to cooperate
reasonably with Licensor, when requested and

 

2

--------------------------------------------------------------------------------


 

at Licensor’s expense, in stopping such infringement, but Licensee shall not
take any action against an infringer in its own name or on behalf of Licensor
without Licensor’s prior written approval.  Licensor, in its sole discretion,
shall decide what, if any, action to take with respect to any infringement or
alleged infringement of the Marks.  Nothing in this License Agreement shall
impose on Licensee any obligation to investigate any alleged infringement of the
Marks.

 

5.                                      Term; Termination.

 

5.1                               Term.  This Agreement shall be in perpetuity,
subject to Licensor’s right to terminate this Agreement in accordance with
Section 5.2 hereof.

 

5.2                               Termination.  This Agreement may be terminated
by Licensor only if Licensee violates the Quality Control provisions in
Section 2 hereof; provided, however, prior to any such termination, Licensor
must provide Licensee with written notice of any violation of Section 2 and
provide Licensee with sixty (60) days to cure any such violation.

 

5.3                               Effect of Termination.  Upon termination of
this Agreement:

 

A.                                    Licensee shall discontinue, and cease and
desist from all use of the Marks and any and all terms confusingly similar to
the Marks.

 

B.                                    All rights of Licensee hereunder shall
terminate and revert automatically to Licensor, and Licensee shall not have any
right to use or otherwise exploit in any manner the Marks.

 

6.                                      Miscellaneous.

 

6.1                               Governing Law.  This Agreement and the rights
and obligations of the Parties hereunder shall be governed by and will be
construed in accordance with the laws of the State of New York, and all rights
and remedies shall be governed by such laws without regard to principles of
conflict of laws.

 

6.2                               Complete Agreement.  This Agreement
constitutes the entire agreement between the Parties with respect to the subject
matter hereof and supersedes all previous proposals, negotiations,
representations, commitments, writings and all other communications, whether
oral and written, between the Parties.

 

6.3                               Assignment.  This Agreement may not be
assigned or transferred by Licensee in any manner, nor shall Licensee have the
right to grant any sublicenses under this Agreement, except with Licensor’s
prior written consent.

 

6.4                               Amendment.  This Agreement may not be
modified, amended, rescinded, canceled or waived, in whole or in part, except by
written instrument signed by a duly authorized representative of each Party.

 

3

--------------------------------------------------------------------------------


 

6.5                               Severability.  In the event that any provision
of this Agreement conflicts with the law under which this Agreement is to be
construed, or if any such provision is held invalid by a court with jurisdiction
over the Parties to this Agreement, and the subject matter of this Agreement,
(i) such provision will be deemed to be restated to reflect as nearly as
possible to the original intentions of the Parties in accordance with applicable
law, and (ii) the remaining terms, provisions, covenants and restrictions of
this Agreement will remain in full force and effect.

 

6.6                               Counterparts.  This Agreement may be executed
in counterparts, each of which will be deemed an original and all of which
together will constitute one and the same document.

 

6.7                               Waiver.  The failure of either Party to insist
upon or enforce strict performance of any provision of this Agreement, or to
partially or fully exercise any right, or any waiver by either Party of any
breach, shall not prevent a subsequent enforcement of strict performance or the
exercise of any such right, or be deemed a waiver of any subsequent breach of
the same or any other term of this Agreement.

 

6.8                               Remedies.  Except where otherwise specified in
this Agreement, the rights and remedies of each Party set forth in this
Agreement are not exclusive and are in addition to any other rights and remedies
available to it at law or in equity.

 

6.9                               Headings.  The various headings in this
Agreement are inserted for convenience only and shall not affect the meaning or
interpretation of this Agreement or any section hereof.

 

6.10                        Notices.  All notices provided for herein will be in
writing and will, unless otherwise provided, be delivered personally or sent by
confirmed facsimile transmission, overnight courier service or United States
Certified Mail, proper postage prepaid, addressed as follows:

 

If to GAMCO:

 

GAMCO Investors, Inc.
One Corporate Center
Rye, NY 10580
Attn:  Legal Department
Fax: (914) 921-5384

 

4

--------------------------------------------------------------------------------


 

If to ACG:

 

Associated Capital Group, Inc.
One Corporate Center
Rye, NY 10580
Attn:  Legal Department
Fax: (914) 921-5135

 

[Signatures begin on the following page]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Party hereto has executed, or has caused the execution
by its duly authorized representative of, this Agreement as of the Effective
Date.

 

 

GAMCO INVESTORS, INC.

 

 

 

 

 

By:

/s/ Douglas R. Jamieson

 

 

Name:

Douglas R. Jamieson

 

 

Title:

President and Chief Operating Officer

 

 

 

ASSOCIATED CAPITAL GROUP, INC.

 

 

 

 

 

By:

/s/ Kieran Caterina

 

 

Name:

Kieran Caterina

 

 

Title:

Chief Financial Officer and Treasurer

 

[Signature Page to Service Mark and Name License Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A to

Service Mark and Name License Agreement

 

AGREEMENT

 

AGREEMENT made this 9th day of February, 1999 by and between Gabelli Asset
Management Inc. a New York corporation, (the “Company”), and Mario J. Gabelli,
an individual U.S. citizen (“Gabelli”).

 

WHEREAS, the Company and its predecessors have operated under the name “Gabelli”
(the “Name”) and have a registered U.S. service mark for “Gabelli” for use in
connection with investment management services, mutual funds, and securities
brokerage services; and

 

WHEREAS, the Company and Gabelli wish to define their rights in and to the use
of the Name.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual promises
hereinafter set forth, the parties hereto agree as follows:

 

1.                                      Gabelli hereby assigns and transfers to
the Company any and all right, title and interest he has or may have in or to
the Name as a trademark, service mark, corporate or trade name, or d/b/a for use
in connection with investment management services, mutual funds, and securities
brokerage services.  Gabelli expressly retains any and all right, title and
interest he has or may have in or to the Name as a trademark, service mark,
corporate or trade name, or d/b/a for use in connection with (i) charitable
foundations controlled by Gabelli or members of his family or (ii) entities
engaged in private investment activities for Gabelli or members of his family
(collectively, the “Retained Activities”).

 

2.                                      Gabelli represents and warrants that
neither he nor any member of his immediate family is currently using the Name as
a trademark, service mark, corporate or tradename, or d/b/a to conduct any
business other than the Retained Activities, except in Gabelli’s capacity as
director, officer, and/or employee of MJG Associates, Inc. and the Funds (as
defined in the License Agreement, dated February 9  , 1999, among Gabelli Asset
Management Inc., Gabelli International Limited, Gabelli International II
Limited, Gabelli Fund, LDC, Gabelli Performance Partnership L.P., and MJG
Associates, Inc.) and subject to the terms of said License Agreement

 

3.                                      Gabelli agrees not to utilize in the
future, or authorize any other party to utilize in the future, the Name as a
trademark, service mark, corporate or tradename, or d/b/a in connection with
investment management services, mutual funds or securities brokerage services
(individually and collectively, “Company Activities”), except to the extent that
Gabelli has a license from the Company for such use.

 

1

--------------------------------------------------------------------------------


 

4.                                      The Company agrees not to utilize the
name as a trademark, service mark, corporate or trade name, or d/b/a in
connection with the Retained Activities.

 

5.                                      With respect to future uses of the Name
as a trademark, service mark, corporate or tradename, or d/b/a in connection
with activities other than Company Activities and Retained Activities, the
parties shall rely upon their rights as may be established under the applicable
trademark or corporate laws.

 

6.                                      Notwithstanding the foregoing, nothing
in this Agreement shall restrict Gabelli from publicly advertising his personal
involvement in any activity, service, product or entity, even one that falls
within the Company Activities, so long as Gabelli is not prohibited from
involvement in such activity service, product or entity under the
non-competition provisions of Paragraphs 7 and 8 of the Employment Agreement,
dated February 9 , 1999, between Gabelli and the Company.

 

7.                                      The parties agree to take any and all
further actions and execute any further assignments or other documents as may be
necessary to effectuate the purposes of this Agreement

 

8.                                      This Agreement is intended to be
performed primarily in the State of New York and shall be governed, construed
and enforced in accordance with the laws of the State of New York without regard
to its choice of law principles.

 

9.                                      This Agreement is binding upon Gabelli,
his assigns, estate, heirs, administrators, executors and personal
representatives and upon the Company and its successors and assigns.

 

10.                               This Agreement supersedes all prior
agreements, understandings, negotiations and discussions, written or oral, of
the parties hereto, relating to the matters covered by this Agreement This
Agreement may not be modified or amended except by a further written instrument
duly executed by both parties.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
date first written above.

 

 

/s/ Mario J. Gabelli

 

Mario J. Gabelli

 

 

 

 

 

GABELLI ASSET MANAGEMENT, INC.

 

 

 

 

 

By:

/s/ James E. McKee

 

 

James E. McKee

 

 

Vice President, General

 

 

Counsel and Secretary

 

3

--------------------------------------------------------------------------------